Fourth Court of Appeals
                                        San Antonio, Texas
                                              July 23, 2015

                                           No. 04-15-00333-CR

                                        Mario Ismael GUTIERREZ,
                                                 Appellant

                                                    v.

                                        THE STATE OF TEXAS,
                                              Appellee

                        From the 227th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2013CR4433
                             Honorable Philip A. Kazen, Jr., Judge Presiding

                                        ORDER
         Erminia Uviedo’s extension of time to file the court reporter’s record is this date
     NOTED. Time is extended to August 19, 2015.

                                                                  PER CURIAM

ATTESTED TO: ______________________________
            KEITH E. HOTTLE
             CLERK OF COURT




      cc: George E. Shaffer                                     Erminia Uviedo
      Attorney At Law                                           Court Reporter
      1919 San Pedro Ave. 270                                   2027 Muddy Peak
      San Antonio, TX 78212                                     San Antonio, TX 78245

      Nicolas A. LaHood
      District Attorney, Bexar County
      101 W. Nueva, Suite 370
      San Antonio, TX 78205